DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Prosecution History
Claim(s) 1-20 were originally filed.
Claim(s) 1, 4, 5, 11, 14, and 15 are currently amended and Claim(s) 3 and 13 are presently cancelled in amendments filed on 12/31/2020.
Claim(s) 1, 2, 4-12, 14-20 are pending and have been allowed for the reasons set forth below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Allowable Subject Matter
Claim(s) 1, 2, 4-12, 14-20 are allowed over the prior art of record.
The closest prior art of record is KR 101414571B1 (hereinafter Park), US 2018/0284791 (hereinafter Furukawa), and US 2014/0303882 (hereinafter Jang).

The following is an examiner’s statement of reasons for allowance: 

Applicant’s arguments (see inter alia page 9), filed 12/31/2020, with respect to the claims have been fully considered and are persuasive.  The previous 35 U.S.C. 103 rejection of claims 1, 2, 4-12, and 14-20 has been withdrawn. 

The primary prior art reference Park discloses an invention that provides an apparatus of preventing vehicle collision including a wireless communication unit for receiving position information on an intersection from a communications device installed at the intersection, and receiving vehicle approach information containing positions, traveling direction, speed, deceleration/acceleration, and braking information of counterpart vehicles approaching the intersection.  An electronic control unit computes time required for the vehicle and the counterpart vehicles to arrive at the intersection based on the intersection position information and the vehicle approach information received from the wireless communications unit, selects collision risk candidates among the counterpart vehicles based on the time difference between the computed intersection approach time of the vehicle and the computed intersection approach time of the counterpart vehicles, selects final collision risk candidates which can cause a collision risk, and alerts the collision risk between the vehicle and the selected final collision risk candidates.  The alert unit for alerting the collision risk in response to a control signal of the electronic control unit. However, Park does not explicitly disclose wherein the controller is configured to: extract a plurality of feature points with respect to respective corners of the target vehicle from image information obtained from the sensor unit; and calculate a plurality of second arrival time values required for the extracted plurality of feature points to reach the estimated collision point.

The next prior art reference Furukawa discloses an invention to provide an automatic driving control device configured to monitor a hazardous area and an adjacent area to check whether an obstacle is present. The hazardous area includes a portion, in an intersection, of a host vehicle traveling route of a host vehicle that is to pass through the intersection, and the adjacent area includes an approach portion to the hazardous area of an intersecting vehicle traveling route that intersects with the host vehicle traveling route at the intersection. A determination unit is configured to determine a different control content in accordance with a shape of an intersection and with whether the monitoring unit detects presence of an obstacle in the hazardous area or the monitoring unit detects presence of an obstacle in the adjacent area. However, Furukawa does not explicitly disclose wherein the controller is configured to: extract a plurality of feature points with respect to respective corners of the target vehicle from image information obtained from the sensor unit; and calculate a plurality of second arrival time values required for the extracted plurality of feature points to reach the estimated collision point.

The next prior art reference Jang discloses an invention for providing intersection collision-related information that includes a surrounding information acquisition unit, a collision-related information calculation unit, and a collision-related information provision unit. The surrounding information acquisition unit acquires intersection traffic information including vehicle heading information, vehicle turning frequency information, vehicle trajectory information and vehicle speed information from one or more of a road sensor provided at an intersection and a vehicle sensor provided in a vehicle. The collision-related information calculation unit calculates intersection collision-related information including the degree of vehicle collision risk that is calculated using the intersection traffic information. The collision-

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A collision avoidance control system, comprising: 
a global positioning system (GPS) receiver configured to obtain location information of a vehicle; 
a navigation system in which map information is stored; 
a controller configured to receive the location information of the vehicle and the map information from the GPS receiver and the navigation system; and 
a sensor unit configured to sense at least one target vehicle located adjacent to a roundabout and to obtain traveling information of the target vehicle, including at least one of a distance to the target vehicle, a location of the target vehicle, or a speed of the target vehicle, and forward view image information of the vehicle, 
wherein the controller is configured to calculate an estimated collision point based on the map information, the location information of the vehicle and the traveling information of the 
wherein the controller is configured to: 
extract a plurality of feature points with respect to respective corners of the target vehicle from image information obtained from the sensor unit; and 
calculate a plurality of second arrival time values required for the extracted plurality of feature points to reach the estimated collision point.

Regarding Claim 11, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A collision avoidance control method, comprising: 
receiving, by a controller, map information and location information of a vehicle; 
sensing, by the controller, at least one target vehicle located adjacent to a roundabout and receiving traveling information of the target vehicle, including at least one of a distance to the target vehicle, a location of the target vehicle, or a speed of the target vehicle, and forward view image information of the vehicle using at least one sensor installed within the vehicle; 
calculating, by the controller, an estimated collision point based on the map information, the location information of the vehicle and the traveling information of the target vehicle; 
determining, by the controller, a risk of collision based on an absolute value of a difference between a first arrival time of the vehicle to the calculated estimated collision point and a second arrival time of the target vehicle to the calculated estimated collision point; and 

wherein the determining of the risk of collision includes: 
extracting, by a controller, a plurality of feature points with respect to respective corners of the target vehicle from image information obtained from the sensor; and 
calculating, by the controller, a plurality of second arrival time values required for the extracted plurality of feature points to reach the estimated collision point.

Claims 2, 4-10, 12, 14-20 depend from Claims 1 and 11 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668